ITEMID: 001-60324
LANGUAGEISOCODE: ENG
RESPONDENT: LTU
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF PUZINAS v. LITHUANIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 8;Non-pecuniary damage - financial award
JUDGES: Ireneu Cabral Barreto
TEXT: 8. Since 20 March 1991 the applicant has been serving in the Sniego Prison in Vilnius a sentence of 13 years’ imprisonment for aggravated murder. By a Presidential decree of pardon of 27 June 1998 the applicant’s sentence was reduced by two years.
9. On 21 July 1998 the applicant applied to the prison administration, requesting his transfer to another prison. The prison administration refused his request. The applicant unsuccessfully complained that he was unable to change prisons to various Lithuanian and international authorities and NGOs, including the Council of Europe, the Council of the Baltic Sea States (“the CBSS”) and Amnesty International.
10. On 20 October 1998 he received a letter dated 16 October 1998 from the CBSS Commissioner on Democratic Institutions and Human Rights based in Copenhagen. The letter had been opened when he received it.
11. On 2 November 1998 he received a letter dated 21 October 1998 from the Secretariat of the European Commission of Human Rights. The letter had also been subjected to initial screening by the prison administration before the applicant had access to it.
12. On 3 December 1998 the applicant was reprimanded in disciplinary proceedings. He lodged with the Ombudsman a complaint concerning the reprimand and alleged breaches of the freedom of his correspondence.
13. On 22 December 1998 the Ombudsman found that the prison administration had censored a letter from the applicant to his wife in which he had accused the prison staff of theft. The Ombudsman found that, as a consequence, on 30 October 1998 the prison administration had disciplined the applicant for slander. The Ombudsman held that the applicant’s letters to his wife pertained to the field of his private life, and that his allegations of theft did not constitute any formal suggestions, applications or complaints for the purpose of Rule 7 § 3 (4) of the Prison Rules (see the ‘Relevant domestic law’ part below). The Ombudsman concluded that the disciplinary penalty was unlawful, and suggested that it should be lifted. The Ombudsman also found that the letter from the CBSS of 16 October 1998 had been opened. He held that the applicant’s right to respect for correspondence under Article 8 of the European Convention of Human Rights was “almost inviolable”, but that the State was allowed to censor prisoners’ letters in certain cases. The Ombudsman found no violation of the applicant’s right to respect for his correspondence.
14. On the basis of the Ombudsman’s conclusions, on 29 December 1998 the Director of the Penitentiary Department lifted the disciplinary penalty.
15. Article 22 of the Constitution provides that correspondence of a person is inviolable. Persons shall be protected by courts from arbitrary or unlawful interference with that right.
16. Article 41 of the Prison Code (Pataisos darbų kodeksas) provides that “convicted persons’ correspondence shall be censored”.
17. Rule 7 § 1 (7) of the Prison Interim Rules (Pataisos darbų įstaigų vidaus tvarkos laikinosios taisyklės) states that “convicted persons’ letters (except those to a prosecutor) sent from or received in a prison are subject to censorship”. Rule 7 § 1 (8) states that any letters containing “cryptography [and] cynical or threatening statements shall not be sent to the addressee”. Rule 7 § 3 (4) provides that written “suggestions, applications or complaints containing insults, jargon or obscenities shall not be sent, [and that] disciplinary penalties may be imposed on the persons who have signed” such papers.
VIOLATED_ARTICLES: 8
